       Case 1-20-01025-jmm             Doc 1      Filed 03/06/20    Entered 03/06/20 01:23:49




Rachel Blumenfeld
Law Offices of Rachel Blumenfeld
26 Court Street, Suite 2220
Brooklyn, NY 11242
Tel: (718) 858-9600
rblmnf@aol.com
Attorney for Defendant

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                       Chapter:   7
                                                             Case No:   19-43558-cec
VLADIMIR BINKEVICH,

                  Debtor.
-----------------------------------------------------------X
VIKTOR GUBENKO,
                                    Plaintiff,
         -against-                                           Adv. Pro. No. 20-xxxxx-cec

VLADIMIR BINKEVICH,
                                    Defendant.
-----------------------------------------------------------X

                           COMPLAINT FOR DENIAL OF DISCHARGE

        COMES NOW VIKTOR GUBENKO (“Plaintiff”), by and through his undersigned

counsel LAW OFFICE OF RACHEL S. BLUMENFELD, PLLC (Rachel S. Blumenfeld, Esq.),

for his Complaint for Denial of Discharge (“Complaint”) against Debtor Vladimir Binkevich

(“Defendant”), and state as follows:

                                     JURISDICTION AND VENUE

    1. On June 7, 2019, the Defendant commenced the above-captioned bankruptcy case

        (“Chapter 7 Case”) by filing a voluntary petition under Chapter 7 of title 11 of the

        United States Code (“Bankruptcy Code”) in the Eastern District of New York. Case 1-

        19-43558-cec, Document # 1. The first date set for the meeting of creditors under 11

        U.S.C. § 341 was July 10, 2019.
  Case 1-20-01025-jmm         Doc 1    Filed 03/06/20      Entered 03/06/20 01:23:49




2. On July 23, 2019, the Court entered a Stipulation and Order between the Defendant and

   Alan Nisselson, the Chapter 7 Trustee (“Trustee”) extending the deadline for all parties

   to object to the Defendant’s discharge to November 7, 2019. Case 1-19-43558-cec,

   Document # 15

3. On September 23, 2019, the Court entered a Stipulation and Order between the

   Defendant and the Trustee extending the deadline for all parties to object to the

   Defendant’s discharge to January 6, 2020. Case 1-19-43558-cec, Document # 26

4. On December 9, 2019, the Court entered a Stipulation and Order between the Defendant

   and the Trustee extending the deadline for all parties to object to the Defendant’s

   discharge to March 6, 2020. Case 1-19-43558-cec, Document # 31

5. This Court has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334.

   Venue is proper in this Court under 28 U.S.C. § 1409. This matter is a core proceeding

   under 28 U.S.C. § 157(b). The statutory bases for this action are 11 U.S.C. §§ 727(a)(4)

   and (5).

6. In the event that a court determines that the claims involved in this Complaint cannot be

   finally determined by this Court without the consent of the parties, the Plaintiff gives

   such consent.

                                        PARTIES

7. Plaintiff Viktor Gubenko is an individual who resides in Kings County, New York. He is

   a creditor in the Bankruptcy Case and filed a proof of claim for $300,000 on December 2,

   2019. Case 19-43558-cec, Claim # 3.

8. Defendant Vladimir Binkevich is an individual who resides in Kings County, New York.

   He is the Debtor in the Bankruptcy Case.
  Case 1-20-01025-jmm         Doc 1    Filed 03/06/20    Entered 03/06/20 01:23:49




                FACTS RELEVANT TO ALL CAUSES OF ACTION

9. On June 2, 2017, the Defendant filed a voluntary petition under Chapter 11 of the

   Bankruptcy Code in the Eastern District of New York, commencing case 17-42905-cec

   (“Chapter 11 Case”). A true and correct copy of the voluntary petition from the Chapter

   11 Case is attached hereto as Exhibit A.

10. In connection with the Chapter 11 Case, the Defendant stated, “Under penalty of perjury,

   I declare that I have read the summary and schedules filed with this declaration and that

   they are true and correct.” Exhibit A, 36.

11. In connection with the Chapter 11 Case, the Defendant reported that his non-filing

   spouse, a computer programmer, earned a gross income of $15,798.62 per month. Exhibit

   A, 32.

12. On information and belief, the Defendant and his non-filing spouse from the Chapter 11

   Case are not divorced and continue to have the same residence.

13. On June 7, 2019, the Defendant filed a voluntary petition under Chapter 7 of the

   Bankruptcy Code in the Easter District of New York, commencing the Chapter 7 Case. A

   true and correct copy of the voluntary petition from the Chapter 7 Case is attached hereto

   as Exhibit B.

14. In connection with the Chapter 7 Case, the Defendant stated, “Under penalty of perjury, I

   declare that I have read the summary and schedules filed with this declaration and that

   they are true and correct.” Exhibit B, 32.

15. In connection with the Chapter 7 Case, the Defendant failed to report any income for his

   non-filing spouse. Exhibit B, 28.
     Case 1-20-01025-jmm          Doc 1     Filed 03/06/20     Entered 03/06/20 01:23:49




                           FIRST CLAIM FOR RELIEF
                 DENIAL OF DISCHARGE UNDER 11 U.S.C. § 727(a)(4)

   16. Plaintiff incorporates by reference each preceding allegation as if fully set forth herein.

   17. Section 727(a)(4) of the Bankruptcy Code provides: “The court shall grant the debtor a

       discharge, unless . . . the debtor knowingly and fraudulently, in or in connection with the

       case . . . (A) made a false oath or account[.]”

   18. The Defendant’s unsworn declaration under penalty of perjury on his Declaration About

       an Individual Debtor’s Schedules constitutes an “oath or account” under 11 U.S.C. §

       727(a)(4)(A).

   19. On information and belief, the Defendant’s non-filing spouse was earning income on

       June 7, 2019.

   20. On information and belief, the Defendant knew or should have known his non-filing

       spouse was earning income on June 7, 2019.

   21. On information and belief, the Defendant’s non-filing spouse contributes some or all of

       her income toward household expenses, including but not limited to mortgage payments.

   22. On information and belief, the Defendant falsely reported his non-filing spouse’s income

       in the Chapter 7 Case with fraudulent intent.

   23. Plaintiff reserves the right to amend this Complaint to identify any additional fraudulent

       oaths made in Exhibit B that may be revealed through discovery.

   24. To the extent that any false oaths are made in Exhibit B, the Plaintiff requests that any

       subsequently-filed amended complaint relate back to the date of this pleading.

WHEREFORE, Plaintiff respectfully demands that this Court enter judgment denying the

Defendant a discharge under 11 U.S.C. § 727(a)(4).
     Case 1-20-01025-jmm              Doc 1   Filed 03/06/20      Entered 03/06/20 01:23:49




                             SECOND CLAIM FOR RELIEF
                    DENIAL OF DISCHARGE UNDER 11 U.S.C. § 727(a)(5)

   25. Plaintiff incorporates by reference each preceding allegation as if fully set forth herein.

   26. Section 727(a)(5) of the Bankruptcy Code provides: “The court shall grant the debtor a

         discharge, unless . . . the debtor has failed to explain satisfactorily, before determination

         of denial of discharge under this paragraph, any loss of assets or deficiency of assets to

         meet the debtor’s liabilities.”

   27. To the extent the Defendant’s non-filing spouse fails to contribute some or all of her

         income toward household expenses, including but not limited to mortgage payments, the

         Defendant’s assets are not being fully utilized for meeting the Defendant’s liabilities.

   28. On information and belief, the Defendant has not satisfactorily explained this deficiency

         of assets to meet his liabilities.

WHEREFORE, Plaintiff respectfully demands that this Court enter judgment denying the

Defendant a discharge under 11 U.S.C. § 727(a)(5).

Dated:           March 6, 2020
                 Brooklyn, New York                     The Law Office of Rachel Blumenfeld

                                                        By:    /s/ Rachel Blumenfeld
                                                               Rachel Blumenfeld
                                                        26 Court Street, Suite 2220
                                                        Brooklyn, New York 11242
                                                        (718) 858-9600
